216 F.2d 752
In the Matter of Edwin R. POWELL and Joshua E. Turner, Individually, and the Partnership Known as Powell & Turner, Composed of Edwin R. Powell and Joshua E. Turner, Alleged Bankrupts.Edwin R. Powell and Joshua E. Turner, Individually, and the Partnership Known as Powell & Turner, Composed of Edwin R. Powell and Joshua E. Turner, Appellants.
No. 11372.
United States Court of Appeals Third Circuit.
Argued November 18, 1954.
Decided November 26, 1954.

Appeal from the United States District Court for the District of Delaware; Paul Leahy, Judge.
Samuel R. Russell, Georgetown, Del., (Tunnell & Tunnell, Georgetown, Del., on the brief), for appellants.
William Prickett, Wilmington, Del. (John E. Mulder, Wexler, Mulder & Weisman, Philadelphia, Pa., on the brief), for appellees.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This case presents the question whether on a given date Edwin R. Powell and Joshua E. Turner were farmers and thus immune to an involuntary adjudication of bankruptcy under Section 4 of the Bankruptcy Act, 11 U.S.C.A. § 22. The referee found that they were not. This finding was approved by the district judge who set out his reasons in a thoroughly considered opinion. In re Powell, D.C.D.Del.1954, 121 F.Supp. 33. There is, in our judgment, ample evidence to support his conclusion.


2
The judgment of the district court will be affirmed.